Case 3:20-cv-00452-JAG-RCY Document 10 Filed 09/02/20 Page 1 of 1 PagelD# 48

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
RAYMOND TAYLOR,
Plaintiff,
Vv. Civil Action No. 3:20CV452
LT. CURRY, ef al.,

Defendants.

MEMORANDUM OPINION

On July 20, 2020, the Court conditionally docketed Plaintiff's action. Plaintiff requested
leave to proceed in forma pauperis. By Memorandum Order entered on August 10, 2020, the
Court directed Plaintiff to pay an initial partial filing fee of $5.38 or state under penalty of perjury
that he did not have sufficient assets to pay such a fee within eleven (11) days of the date of entry
thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor
averred that he cannot pay such a fee. Plaintiff, therefore, is not entitled to proceed in forma
pauperis. Plaintiffs disregard of the Court’s directives warrants dismissal of the action.
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate order shall issue.

 

 

 

 

Isl fle. /_-
Date: 2 September 2020 John A. Gibney, Jr. f he
Richmond, Virginia United States Distr dge

 
